Citation Nr: 0700592	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  97-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus and/or scleroderma.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for Raynaud's 
phenomenon.

4.  Entitlement to service connection for thrombotic 
thrombocytopenia purpura.

5.  Entitlement to service connection for avascular necrosis 
of both hips.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue, and if the claim is reopened, whether 
service connection is warranted.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
grade fevers, and if the claim is reopened, whether service 
connection is warranted.


8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
memory impairment, and if the claim is reopened, whether 
service connection is warranted.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
insomnia, and if the claim is reopened, whether service 
connection is warranted.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches, and if the claim is reopened, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.J., J.T., A.H., L.H., J.S., S.G., and M.H.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, from June 1989 to November 1989, and from January 1991 
to July 1991.  She served in the Southwest Asia theater of 
operations from February 1991 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in August 1997 and in May 
2000, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

A motion to advance this case on the Board's docket was 
received granted for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).
  
As indicated below, the Board has reopened the veteran's 
claims seeking service connection for chronic fatigue, low 
grade fevers, memory impairment, insomnia, and migraine 
headaches.  These reopened claims, as well as the veteran's 
remaining claims for service connection on appeal, are 
addressed in the Remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In April 1996, the RO issued a rating decision which 
denied, in pertinent part, the veteran's original claims 
seeking service connection for chronic fatigue, low grade 
fevers, memory loss, sleep loss (insomnia), and headaches.  
Notice of this decision was sent to the veteran that same 
month.  Although the veteran filed a timely notice of 
disagreement regarding this decision, she did not timely 
perfect her appeal of this decision following the RO's 
issuance of a statement of the case in November 1996.

2.  Evidence received since the April 1996 RO decision 
includes evidence which is new and bears directly and 
substantially on the matters under consideration herein, and 
is so significant that it must be considered in order to 
fairly decide the veteran's claims seeking service connection 
for chronic fatigue, low grade fevers, memory loss, insomnia, 
and headaches.  




CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision that denied service 
connection for chronic fatigue, low grade fevers, memory 
loss, insomnia and headaches is final.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 3.104 (2006).  

2.  New and material evidence has been submitted since the 
RO's April 1996 decision, and the veteran's claims for 
service connection for chronic fatigue, low grade fevers, 
memory loss, insomnia and headaches are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in new and material evidence cases, the veteran must be 
notified of the elements of service connection on which the 
claim was previously denied, and be given notice that he must 
submit evidence specifically relating to such elements.  The 
Board finds that the veteran was sufficiently provided notice 
as to the issues being adjudicated herein in an October 2004 
letter from the RO, as well as the supplemental statement of 
the case issued in January 2006.  Moreover, in light of the 
Board's decision herein, any error in notification, as well 
as any shortcomings in VA's duty assist the veteran in this 
matter, are considered to be harmless.  

The veteran is seeking to reopen her claims of entitlement to 
service connection for chronic fatigue, low grade fevers, 
memory loss, insomnia and headaches.

In April 1996, the RO issued a rating decision which denied 
the veteran's claims seeking service connection, in pertinent 
part, for chronic fatigue, low grade fevers, memory loss, 
sleep loss (insomnia) and headaches.  Notice of this decision 
was sent to the veteran that same month.  In November 1996, 
the RO issued a statement of the case addressing these 
issues.  Thereafter, the veteran did not submit a timely 
substantive appeal, and the RO's April 1996 decision is 
final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 3.104 (2006).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The standard for new and material evidence was amended during 
the course of this appeal.  See 38 C.F.R. § 3.156(a) (2006).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since the veteran's attempt to reopen her 
claims for service connection herein was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The RO's April 1996 decision denied service connection for 
chronic fatigue, memory loss, insomnia and headaches noting 
that each of these conditions were found to be symptoms of 
the veteran's nonservice-connected thrombotic 
thrombocytopenic purpura (TTP).  The RO's decision denied 
service connection for low grade fevers because this 
condition was not shown by the evidence of record.

For the reasons indicated below, new and material evidence 
has been submitted to reopen each of the claims for service 
connection denied by the RO's April 1996 decision.  

Since the April 1996 RO decision, a medical opinion letter, 
dated in January 1998, was received from the Chief of 
Hematology, VA Medical Center, Washington, D.C.  The VA Chief 
of Hematology noted that the veteran had been treated for 
life-threatening TTP in May 1994.  The VA Chief of Hematology 
indicated that the etiology of this condition is not 
understood for the majority of cases.  The VA Chief of 
Hematology then noted that the veteran had served in the 
Persian Gulf for a year, and that it was "at least as likely 
as not that the condition could have manifested itself during 
that time frame of a year."  

A treatment summary letter, dated in May 1998, noted that the 
veteran was found to have systemic lupus erythematosus (SLE), 
confirmed by a rheumatologist, and also that she had been 
diagnosed by a hematologist previously as having TTP, and had 
more recently been diagnosed with bilateral avascular 
necrosis of the hips, noted as probably related to steroid 
medications and vasculitis.  The VA physician noted that the 
veteran's multiple autoimmune manifestations are indicative 
of a dysregulated immune system due to unknown cause.  The VA 
physician then stated that some of the veteran's related 
symptoms could be traced back as far as early 1992, thus they 
were "potentially service-connected."  It was also noted 
that the veteran should be considered for service connection 
for undiagnosed illness particularly in view of the 
inadequate scientific data at that time.

The report of a VA examination for hemic disorders, conducted 
in November 1998, noted the veteran's history of having been 
diagnosed with SLE in 1994.  The report concluded, in part, 
with diagnoses of chronic fatigue, secondary to scleroderma; 
low grade fevers, secondary to chronic connective tissue 
disease, scleroderma; Raynaud's phenomenon, secondary to 
scleroderma; and normocytic, normochromic anemia, secondary 
to scleroderma.  The report of a VA examination for 
neurological disorders, dated in November 1998, noted the 
veteran's history of migraines on a weekly basis since her 
return from Saudi Arabia.  The report concluded with 
diagnoses of migraine, history of impaired recall, history of 
insomnia, and no neurologic disability.

A treatment letter, dated in February 2005, was received from 
M. Edelstein, M.D., Ph.D.  In the letter, Dr. Edelstein noted 
that since returning from the Persian Gulf, the veteran has 
been diagnosed, in pertinent part, with Lupus Scleroderma 
Overlap Syndrome, TTP, idiopathic thrombocytopenic purpura, 3 
myocardial infarctions, and aseptic necrosis of the hips.  
Dr. Edelstein noted the onset of all of these conditions to 
be shortly after the veteran's military service.  Dr. 
Edelstein also opined that the constellation of problems 
suggests something happened in Iraq or Saudi Arabia that 
caused this formerly healthy woman to be virtually crippled.

Clearly, this evidence is new in that it was not previously 
before the RO at the time of its April 1996 decision.  
Moreover, the Board finds that this evidence bears directly 
and substantially on the matters under consideration herein, 
and is so significant that it must be considered in order to 
fairly decide these claims.  In reaching this determination, 
the Board notes that the opinion statements received herein 
are presumed credible for the purposes of reopening a claim.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

Accordingly, the Board holds that new and material evidence 
has been submitted to reopen the claims for service 
connection for chronic fatigue, low grade fevers, memory 
impairment, insomnia, and migraine headaches.  38 C.F.R. 
§ 3.156 (2001).  


ORDER

The claims for service connection for chronic fatigue, low 
grade fevers, memory impairment, insomnia, and migraine 
headaches are reopened; to this extent only, the appeal is 
granted.


REMAND

The veteran is seeking service connection for a variety of 
conditions, including 
SLE and/or scleroderma, anemia, Raynaud's phenomenon, TTP, 
avascular necrosis of both hips, chronic fatigue, low grade 
fevers, memory impairment, insomnia and migraine headaches.  
She alleges that these conditions are the result of active 
duty military service.  Specifically, she contends that these 
conditions are secondary to her inservice exposure to a 
variety of chemicals during her service in the Persian Gulf, 
including the anthrax vaccine, pesticides, depleted uranium 
and other chemicals.  

Recently, the veteran submitted a letter from the Deputy 
Assistant Secretary of Defense, dated in September 2005, 
which noted that her unit was near Khamisiyah, Iraq, between 
March 10 and March 13, 1991, and consequently, she was 
possibly exposed to very low levels of chemical warfare 
agents released during demolition operations.  The letter 
noted that a study had revealed a slightly higher death rate 
due to brain cancer among servicemembers assigned to units in 
this area, as compared to units outside this area.  The 
veteran's representative has argued that consideration of the 
cause of the veteran's infirmities should be expanded to 
include consideration of the veteran's exposure to chemical 
and biological agents as a result of the Kamisiyah 
demolition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2006).  If arthritis manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be found in certain instances in which a 
service-connected disability aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2006).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following:


Fatigue.
Unexplained rashes or other dermatological 
signs or symptoms.
Headache.
Muscle pain.
Joint pain.
Neurological signs and symptoms.
Neuropsychological signs or symptoms.
Signs or symptoms involving the upper or 
lower respiratory system.
Sleep disturbances.
Gastrointestinal signs or symptoms.
Cardiovascular signs or symptoms. 
Abnormal weight loss.
Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to December 31, 2011.  38 
C.F.R. § 3.317.

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
during the presumptive period; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2005).

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with her claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Historically, the veteran served on active duty from June 
1975 to June 1978, from June 1989 to November 1989, and from 
January 1991 to July 1991.  She served in the Southwest Asia 
theater of operations from February 1991 to June 1991.  The 
report of a redeployment examination, dated in May 1991, 
noted an unspecified abnormality of the left foot.  A 
statement from the veteran, dated in September 1991, noted 
that she developed acute pain in her left foot which was 
diagnosed as hyperkeratosis while stationed in Saudi Arabia 
in support of Operation Desert Storm.  A demobilization 
report, dated in June 1991, noted that the veteran had been 
exposed to oil fires or fumes while serving in Southwest 
Asia.  

In May 1994, the veteran was hospitalized for complaints of 
severe headaches for the past month.  She was admitted for 
evaluation and treatment of probable thrombotic 
thrombocytopenic purpura.  She remained hospitalized for 
approximately three weeks, following which she was discharged 
with diagnoses of thrombotic thrombocytopenic purpura, 
anemia, hypokalemia and hypocalcermia.  A review of her 
hospitalization treatment reports noted that she had signs 
and symptoms that were consistent with an allergic reaction 
due to antibodies in the donor plasma used to treat her 
condition.  

In March 1995, a VA general physical examination was 
conducted.  The report noted the veteran's subjective 
complaints of insomnia, migraine headaches, fatigue and 
generalized muscle aching for the past few years.  The report 
concluded, in part, with diagnosis of insomnia, fatigue and 
migraine headaches.  

In April 1995, the veteran underwent a core decompression of 
the right femoral head.  The report noted a postoperative 
diagnosis of avascular necrosis of both bilateral femoral 
heads.  

The report of a nerve conduction study, performed in June 
1995, noted the veteran's history of numbness and Raynaud's 
phenomenon affecting D2-4 of both hands since six months 
following her return from the Persian Gulf, and that she was 
diagnosed with TTP in May 1994.  The report concluded with an 
impression of an abnormal study, most consistent with a mild, 
redominantly sensour neuropathy.

In June 1995, the veteran underwent a core decompression of 
the left hip, with bone grafting.  The operative report noted 
a postoperative diagnosis of avascular necrosis of bilateral 
total hips.  

A medical opinion letter from the VA Chief of Hematology, 
dated in January 1998, noted that the veteran had been 
treated for TTP in May 1994.  The VA Chief of Hematology 
indicated that the etiology of this condition is not 
understood for the majority of cases.  The VA Chief of 
Hematology then noted that the veteran served in the Persian 
Gulf for a year, and that it was at least as likely as not 
that this condition could have manifested itself during that 
time frame of a year.  However, the veteran served in 
Southwest Asia from February 12, 1991 to June 15, 1991.

A treatment summary letter, dated in May 1998, noted that the 
veteran was found to have SLE, confirmed by a rheumatologist, 
and also noted that she had been diagnosed by a hematologist 
previously as having TTP, and more recently had been 
diagnosed with bilateral avascular necrosis of the hips, 
probably related to steroid medications and vasculitis.  The 
VA examiner noted that the veteran's multiple autoimmune 
manifestations are indicative of a dysregulated immune system 
due to unknown cause.  The examiner further stated that some 
of her related symptoms can be traced back as far as early 
1992, thus potentially related to the veteran's military 
service.

A VA examination for hemic disorders was conducted in 
November 1998.  The report noted the veteran's history of 
having been diagnosed with SLE in 1994.  The report 
concluded, in part, with diagnoses of chronic fatigue, 
secondary to scleroderma; low grade fevers, secondary to 
chronic connective tissue disease, scleroderma; Raynaud's 
phenomenon, secondary to scleroderma; and normocytic, 
normochromic anemia, secondary to scleroderma.  

A treatment letter from Dr. Edelstein, dated in February 
2005, noted that since returning from the Persian Gulf, the 
veteran has been diagnosed, in pertinent part, with Lupus 
Scleroderma Overlap Syndrome, TTP, idiopathic 
thrombocytopenic purpura, 3 myocardial infarctions, and 
aseptic necrosis of the hips.  Dr. Edelstein noted the onset 
of all of these conditions to be shortly after the veteran's 
military service.  Dr. Edelstein also opined that the 
constellation of problems suggests something happened in Iraq 
or Saudi Arabia that caused this formerly healthy woman to be 
virtually crippled.

In support of her claim, the veteran has also submitted 
numerous articles printed from various sources, primarily 
internet cites.  One such article, entitled "Drug-Induced 
Lupus Erythematosus," noted that several medications were 
known to cause a syndrome that resembles systemic lupus 
erythematosus, a chronic inflammatory autoimmune disorder 
that may affect many organs.  The report also noted that 
complications from this condition include thrombocytopenia 
purpura and hemolytic anemia.  Another article on scleroderma 
noted that most of the causes of scleroderma were unknown; 
however, a small minority of cases are associated with 
exposure to certain toxins.
 
The evidence listed herein is sufficient to trigger VA's duty 
to assist the appellant in the development of evidence to 
support her claims by means of a VA examination or medical 
opinion concerning the merits of the veteran's claims herein.  
38 C.F.R. § 3.159(c)(4).  Accordingly, an additional VA 
examination is necessary to consider and ascertain the likely 
etiology of the conditions claimed by the veteran.   

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the veteran the 
appropriate VA examination(s) to 
determine the nature and etiology of the 
conditions for which she is seeking 
service connection, including: systemic 
lupus erythematosus and/or scleroderma, 
anemia, Raynaud's phenomenon, thrombotic 
thrombocytopenia purpura, avascular 
necrosis of both hips, chronic fatigue, 
low grade fevers, memory impairment, 
insomnia and migraine headaches.

The veteran's claims folders must be 
provided to and reviewed by the examiner.  
All pertinent test results must be set 
forth in detail.  In conducting this 
examination, the examiner must obtain a 
complete history of the veteran's 
conditions, including before, during and 
since her discharge from the military.

If a following disorder is found, based 
on examination findings, review of 
medical records, articles submitted by 
the veteran, and medical principles, the 
examiner must provide a medical opinion 
as to the etiology of: 

a.	systemic lupus erythematosus and/or 
scleroderma, 
b.	anemia, 
c.	Raynaud's phenomenon, 
d.	thrombotic thrombocytopenia purpura, 
e.	avascular necrosis of both hips, 
f.	chronic fatigue, 
g.	low grade fevers, 
h.	memory impairment, 
i.	insomnia and 
j.	migraine headaches.

If any of the above disorders are not 
found, the examiner must so state.  For 
each condition found, the VA examiner 
must provide an opinion as to: (1) 
whether the condition was incurred in or 
are otherwise related to the veteran's 
active duty service, including any 
inservice exposure to a variety of 
chemicals during service, including the 
anthrax vaccine, pesticides, depleted 
uranium and other chemicals agents; and 
if not, (2) whether the condition is 
etiologically related to or was otherwise 
aggravated by another condition addressed 
herein and/or the veteran's service-
connected disabilities.  

2.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
veteran's claims for service connection 
for systemic lupus erythematosus and/or 
scleroderma, anemia, Raynaud's 
phenomenon, thrombotic thrombocytopenia 
purpura, avascular necrosis of both hips, 
chronic fatigue, low grade fevers, memory 
impairment, insomnia and migraine 
headaches.  If any claim remains denied, 
the RO must provide the veteran and her 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS CASE HAS BEEN ADVANCED ON 
THE BOARD'S DOCKET FOR GOOD CAUSE.  Hence, this claim must be 
afforded expeditious treatment by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 


C.F.R. § 20.900(c) (2006).  See also The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112). 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


